PER CURIAM.
Hansen, as libelant, and after his case had been pending 2% years, recovered $52 and interest as seaman’s wages. The only question is whether he deserted the ship at Duluth, or left because of sickness. He testifies that he was sick, that he left for that reason, and that he had the master’s consent, and he produces the master’s “certificate for sick or disabled seamen,” given to him. To the contrary, it is urged that he did not go to the hospital, that the mate testifies Hansen “showed no signs of sickness,” and that at the foot of the ship’s articles is the entry “deserted,” made at an unknown time by an unknown person. The commissioner, to whom reference was made, found for Hansen, and said “there was no evidence that he did not leave the boat with the permission of the captain, after receipt of the hospital ticket, just as he claims.” There was no exception to this report, and, for this stated reason, there was a decree accordingly, seemingly as by default. There was no application to the District Court to have the case reopened or otherwise to be heard, but after three months this appeal was taken. There was ample evidence to support the finding, there was no effort to present to the court below any question of fact or law, the record does not permit us to consider the legal effect of desertion, and, if in any case further proofs in this court should be permitted, they should not be in this one. The appeal is dismissed as frivolous.